Case 9:18-cv-81251-DI\/|I\/| Document 8 Entered on FLSD Docket 10/03/2018 Page 1 of 1

UNITED STATES DISTRICT COURT
for the
Southern District of Florida
Wyndham Vacation 0wnership, Inc., et al. vs. US Consumer Attorneys, P.A., et al.
9:18-cv-81251-DMM
Aff`ldavit of Service

Received by Orange Legal on the 20th day of September at 10 : 35 PM/Al\/l to
be served upon NEWTON GROUP TRANSFERS, LLC c/o CSC-Lawyers |ncorporating Service, Registered Agent

 

on the 20th day or September ar J_; 50 PM/)Q<a 1, Bradley Tippeft
SERVED the within named individual at
601 Abbot Road East Lanslng, M| 48823 in the manner indicated below;

5

 

 

 

( ) INDIVIDUAL SERVICE, by personally delivering a copy of the below-listed documents to the named
lndividual.

( ) SUBSTITUTE SERVICE. by leaving a copy ofthe below-listed documents at his/her usual place of
abode with

(NAME). as (RELATIONSHIP) :a
person residing therein of suitable age and discretion who confirmed the lndividua| resides at the above
address and informed that person of the contents thereof.

 

( }Q CORPORATE SERVICE. by personally leaving a copy of the below-listed documents with
Andrea Parsons (NAME) Managef (TITLE) a
person authorized to accept service and informed the person of the contents thereof.

 

Documents to be
served: Summons, Complaintw/Exhibits and Civi| Cover Sheet

 

 

THE DESCR[PTlON OF THE PERSON WITH WHOl\/l THE COPY OF THIS PROCESS WAS LEFT IS
AS FOLLOWS:

Race W Age 30 Sex r"" Height 58 Weight160 Hair B|Onde Glasses)Q(o\®

l. being first duly sworn on oath. depose and state: l am a citizen of the United States, over the age of
eighteen. not a party to nor interested in the above entitled action. and have the proper authority in the
jurisdiction in which this service was made. pursuant to Chapter 48 of Florida Statutes. Under penalties 0f
perjury, l declare that l have read the foregoing document and that the facts stated in it are true and accurate

NAME:;E@_¢Q/Q;é fagg §Z;_/;,=/¢.., M ?/z»/zo/z

 

 

 

Print Signaturé Server ID # Date
State of /\7 . c/} .6 n .-» County of 65 "’ fJ ‘¢’
Sworn and subscribed before me on this 2 ° '“ day of _S.rp 7£¢~\6 s»\ ,20 / J by the Affiant who
is personally know§t:) me.
A/¢°(’&' "A~ wAtTER o JoHNsoN

 

Notary Public y Notary Pubnc- stated Miehigan

Counly ol Genasee
My Commlssion Expires Mar 21. 2024
Aclxng in thc County of 5 w “ uf

 

